Citation Nr: 0422706	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
mental problems, memory loss, and alcoholism.

3.  Entitlement to service connection for a back disorder, 
including scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that denied the above claims.

In May 2004, the veteran appeared before the Board in 
Washington, DC, and testified at a personal hearing conducted 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record. 

In a May 2003 submission, the veteran raised claims of 
entitlement to service connection for foot rash, groin rash, 
sleep apnea, and residuals of a blunt force trauma to the 
head.  See also Transcript, p. 17.  These issues are referred 
to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran has reported receiving treatment at 
several VA facilities.  It appears that only records dated 
within the last 12 months were requested by the RO; however, 
the veteran has reported receiving treatment at several 
facilities in the years soon after service.  Evidence from 
these treating sources, as well as the veteran's treatment 
records from Kaiser Permanente, must be obtained on remand.  

Additionally, the veteran's service medical records show 
treatment for abdominal pain and diarrhea.  On remand, he 
should be afforded a VA examination to determine whether he 
has a current gastrointestinal disorder associated with his 
in-service complaints. 

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's treatment records for psychiatric, 
back, and stomach disorders dated since 1985 
from Kaiser Permanente and the following VA 
treatment facilities:  Westchester, PA; 
Fresno, CA; Northern California; West Los 
Angeles, CA; Denver, CO; Washington, D.C; 
Wilmington, DE; Coatesville, PA; 
Philadelphia, PA; and Denver, CO.  Also, ask 
the veteran to clarify which VA facility in 
New York he visited, and request records 
from that facility as well.     

2.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements to afford the veteran a VA 
gastrointestinal examination.  Send the 
claims folder to the examiner for review.  
Ask the examiner to state in the report if 
the claims folder was reviewed.  All 
necessary tests should be conducted and all 
clinical findings reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any gastrointestinal 
disorder found to be present.  The examiner 
should state whether it is at least as 
likely as not that any currently diagnosed 
gastrointestinal disorder had its onset 
during active service or is related to any 
in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Thereafter, review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report is 
deficient in any manner or fails to provide 
the specific opinion requested, it must be 
returned to the examiner for correction.  38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Readjudicate the claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If any of the decisions 
remains adverse to the veteran, furnish him 
and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



